         Case 8:17-bk-10265-MW Doc 40 Filed 04/29/20 Entered 04/29/20 21:32:28                                                Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 17-10265-MW
Ralph E Sanders                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: nbolteC                      Page 1 of 1                          Date Rcvd: Apr 27, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 29, 2020.
db             +Ralph E Sanders,   745 W Fourth Ave,   La Habra, CA 90631-6011

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 27, 2020 at the address(es) listed below:
              Gregory L Bosse    on behalf of Defendant Ralph E Sanders greg@lawbosse.com, lynn@lawbosse.com
              Noreen A Madoyan    on behalf of Interested Party   Courtesy NEF Noreen@MarguliesFaithLaw.com,
               Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
              Queenie K Ng    on behalf of U.S. Trustee   United States Trustee (SA) queenie.k.ng@usdoj.gov
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
              Weneta M Kosmala (TR)    ecf.alert+Kosmala@titlexi.com,
               wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
                                                                                             TOTAL: 5
  Case
Case   8:17-ap-01068-MW Doc
     8:17-bk-10265-MW     Doc40103Filed
                                     Filed 10/25/19 Entered
                                         04/29/20     Entered04/29/20
                                                               10/29/1921:32:28
                                                                        15:31:55 Desc
                                                                                  Desc
                     ImagedMain  Document
                           Certificate          Page
                                        of Notice    1 of 2
                                                   Page   3 of 4
  Case
Case   8:17-ap-01068-MW Doc
     8:17-bk-10265-MW     Doc40103Filed
                                     Filed 10/25/19 Entered
                                         04/29/20     Entered04/29/20
                                                               10/29/1921:32:28
                                                                        15:31:55 Desc
                                                                                  Desc
                     ImagedMain  Document
                           Certificate          Page
                                        of Notice    2 of 3 of 4
                                                   Page
  Case
Case   8:17-ap-01068-MW Doc
     8:17-bk-10265-MW     Doc40103Filed
                                     Filed 10/25/19 Entered
                                         04/29/20     Entered04/29/20
                                                               10/29/1921:32:28
                                                                        15:31:55 Desc
                                                                                  Desc
                     ImagedMain  Document
                           Certificate          Page
                                        of Notice    3 of 4
                                                   Page   3 of 4
